Citation Nr: 1454383	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving cervical spine.

2.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right knee.

3.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the left knee.

4.  Entitlement to service connection for undiagnosed condition due to Gulf War Syndrome with right carpal tunnel syndrome.

5.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right elbow.

6.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the left elbow.

7.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right shoulder.

8.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the left shoulder.

9.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right hand.

10.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the left hand.

11.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right foot.

12.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the left foot.

13.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right hip.

14.  Entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the left hip.

15.  Entitlement to service connection for right ear hearing loss.

16.  Entitlement to service connection for left ear hearing loss.

17.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1974, through September 12, 1974, and November 17, 1990, through May 17, 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Salt Lake City, Utah, Regional Office (RO), which denied the Veteran's claims.  He perfected a timely appeal to that decision.  

On February 27, 2014, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a left ear hearing loss disability as defined by VA.  

2.  The competent and probative evidence is in relative equipoise as to whether the Veteran has a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, that is etiologically related to military service.  

3.  At the travel board hearing in February 2014, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the cervical spine, knees, elbows (including right carpal tunnel syndrome), shoulders, hands, feet, and hips.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§  3.303, 3.385 (2014).  

2.  Resolving all doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria have been met for withdrawal of the substantive appeal concerning the claims of entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the cervical spine, knees, elbows (including right carpal tunnel syndrome), shoulders, hands, feet, and hips; therefore, the Board does not have jurisdiction to consider the merits of these claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2009, May 2009, July 2009, October 2009, December 2009, March 2010, April 2010, and June 2010 from the RO to the Veteran, which were issued prior to the RO decision in June 2010.  Additional letters were issued in January 2012 and March 2012.  Those letters informed the appellant of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the February 2014 hearing, the Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c) (2) as interpreted in Bryant.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


II.  Factual background.

The records indicate that the Veteran served on active duty from July 26, 1974, through September 12, 1974, and November 17, 1990, through May 17, 1991.  His DD Form 214 indicates that his military occupational specialty was as a light vehicle mechanic.  At his enlistment examination in July 1974, an audiometric examination revealed pure tone thresholds of 5, 0, 0, 0, and 0 decibels in the right ear, and 5, 0, 0, 0, and 0 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  Clinical evaluation of the ears and spine was normal.  No audiometric examination was conducted at the time of the Veteran's separation from service in August 1974.  Clinical evaluation of the ears and spine was normal.  

Reserve records show that, on the occasion of a periodic examination in December 1985, audiometric testing revealed pure tone thresholds of 5, 5, 0, 0, and 5 decibels in the right ear, and 0, 5, 0, 5, and 5 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz , respectively.  

On the occasion of his separation examination, in May 1991, audiometric testing revealed pure tone thresholds of 10, 10, 15, 20, and 20 decibels in the right ear, and 25, 25, 45, 40 and 40 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz , respectively.  Clinical evaluation of the ears and spine was normal.  

VA progress notes dated from October 1991 to March 1993 do not reflect any complaints or findings of a low back disorder or hearing loss.  

Reserve records show that, on the occasion of a periodic examination in December 1994, audiometric testing revealed pure tone thresholds of 15, 10, 5, 15, and 15 decibels in the right ear, and 10, 5, 5, 5, and 15 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  During a subsequent periodic examination in November 1999, audiometric testing revealed pure tone thresholds of 10, 10, 5, 10, and 20 decibels in the right ear, and 10, 5, 10, 10 and 10 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz , respectively.  

VA progress notes dated from January 1995 to January 2008 reflect treatment primarily for joint pain and a psychiatric disorder.  These records do not reflect any complaints or findings of a low back disorder or hearing loss.  

In a statement in support of claim (VA Form 21-4138), dated in April 2009, the Veteran indicated that he was seeking to establish service connection for bilateral hearing loss due to acoustic trauma suffered while serving in the Gulf.  In another statement in support of claim (VA Form 21-4138), also dated in April 2009, the Veteran indicated that he was activated with the 419th Transportation Company.  The Veteran stated that he arrived at Kobar Towers around January 6, 1991; he noted that scud attacks were a daily occurrence upon arrival.  

In a statement in support of claim (VA Form 21-4138), dated in June 2009, the Veteran indicated that he wished to establish service connection for a back injury which he sustained when he slipped off a tanker while he was on active duty in Iraq.  

Submitted in support of the Veteran's claim were VA progress notes dated from December 2002 to March 2010.  An audiology consult note, dated in December 2008, indicates that the Veteran was seen for complaints of unilateral hearing loss in the right ear.  It was noted that an audiological evaluation revealed essentially normal hearing up to 3000 Hertz dropping to a moderate sensorineural hearing loss in the left ear; the right ear had mild to moderate loss with some conductive components in the right ear.  In January 2009, the Veteran was seen for follow up evaluation of right ear hearing loss; he was issued hearing aids.  An emergency department note, dated in March 2009, indicates that the Veteran was seen for complaints of left ear swelling; he stated that his left ear was fine Friday, but when he woke up on Saturday, it was red, swollen and painful.  The impression was cellulitis of the ear and otitis externa.  In May 2009, the Veteran was seen in acute care for complaints of pain in the lower back; he reported years of chronic pain.  The impression was low back/pelvis pain, with symptoms concerning sacroileitis.  It was noted that an x-ray study of the lumbar spine, dated in May 2009, revealed moderate degenerative disease and grade 1 anterolisthesis at L4 on L5.  In an addendum, dated in June 2009, the Veteran reported that he had a back injury in service and his sergeant told him to "suck up the pain."  

The Veteran was afforded a VA audiological evaluation in May 2010.  At that time, the Veteran reported military noise exposure from explosions, welding/grinding, heavy equipment, truck driving, air raid sirens and small arms.  He also reported civilian noise exposure to truck driving for 10 to 15 years and shooting with HPDs.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
50
LEFT
15
15
15
15
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  The examiner reported diagnoses of normal to moderately severe sensorineural hearing loss in the right ear, and hearing loss not disabling in the left ear.  The examiner noted that the Veteran had hearing within normal limits in both ears when he entered military service for the first time; no testing was available for the Veteran's discharge for the first period of service.  However, testing done in 1985, eleven years after the Veteran's release from military service for the first time, shows hearing within normal limits in both ears.  Testing done in 1989, twenty months before his entrance into the military, shows a hearing loss which would not be considered disabling according to VA standards in the right ear and hearing within normal limits in the left ear.  Testing done at discharge for the second period of service, shows a hearing loss which would not be considered disabling according to VA standards in the right ear, and a high frequency hearing loss in the left ear.  Testing done in 1994 indicates that the Veteran's hearing returned to within normal limits in the left ear.  Testing done in 1999 and the current examination showed a hearing loss which would not be considered disabling according to VA standards in the left ear.  The examiner concluded that, considering all of the above listed examinations, the Veteran did not sustain a hearing loss which would be considered disabling according to VA standards in either ear as a result of military noise exposure.  

Received in September 2011 were VA progress notes dated from September 2003 to September 2011.  These records show that the Veteran received clinical attention and treatment for chronic low back pain.  

Received in December 2012 were VA progress notes dated from May 2009 to June 2009, reflecting clinical evaluation and testing for chronic low back pain.  An x-ray study of the lumbar spine, dated in May 2009, revealed moderate degenerative disease and grade 1 anterolisthesis at L4 on L5.  

Also received in December 2012 was a buddy statement from SFC, M.C., indicated that he was a member of the 419th Transportation Company, and was activated for Desert Storm.  M. C. stated that he was the Veteran's co-driver, running fuel missions for the 2nd ACR in Saudi Arabia, Iraq and Kuwait; they were assigned to drive together in February 1991.  M.C. related that, they day after he started driving with the Veteran, he noticed that the Veteran was moving slowly in the morning.  The Veteran explained that he had slipped on spilled fuel and fell off the trailer he was transferring fuel into earlier in the week.  He also told M. C. that he hurt his back, and then showed him the bruises on his back and arm.  M. C. further noted that he and the Veteran continued running fuel missions and he could tell that the Veteran's back bothered him while moving the fuel transfer hoses for the entire time they were together.  When they returned to the United States, the Veteran had a difficult time passing the physical tests during the remainder of the time that he was in the unit; he left the unit in 1997.  

The Veteran was afforded another VA examination in February 2013.  At that time, it was noted that the Veteran served on active duty from October 1990 to May 1991.  The Veteran indicated that he slipped and fell off of a diesel fuel tanker while in Kuwait during Desert Storm in February 1991; he struck his back on contaminant ridge on the tanker catwalk.  The Veteran complained of low back pain which he described as a constant and sharp ache, exacerbated by bending, twisting or sitting for extended periods.  The examiner noted that the STRs are negative for any back complaints, and there is no history of surgery to the back; he also noted that the Veteran was currently being treated with hydrocodone and acetaminophen.  The examiner further noted that the record contains a buddy statement from SFC M. C. who relates that the Veteran told him about the fall he sustained a few days earlier in February 1991, and he showed him some bruising on his back and arm.  M. C. also reported that he observed some difficulty by the Veteran with regard to physical therapy testing during their time together in the same unit.  Following a physical examination, the examiner reported a diagnosis of degenerative disc disease.  The examiner stated that, upon review of the STRs and VA records, the Veteran has objective findings of lumbar spine pathology diagnosed several years post military separation but no documentation of back trauma.  The examiner noted that VA records are silent for back complaints going back as far as August 1993.  Current findings on recent radiographic studies do not show any evidence of old spinal column fractures but disc bulges and protrusions could be expected from a fall as described by the Veteran regarding the injury event in question.  The examiner stated that a "buddy statement" does not verify a diagnosis, does lend credence to an observed abnormality as demonstrated by the Veteran; he stated that he believed the buddy to be credible.  The examiner further noted that the Veteran has multiple musculoskeletal comorbidities; therefore, a definite determination of service connection regarding the Veteran's back disability would be difficult to make without resorting to mere speculation.  

At his personal hearing in February 2014, the Veteran maintained that he injured his back during desert storm; he noted that they were refueling some Bradlees and Abrams when some diesel spilled onto his boot, got under it, and caused him to slip and fall landing on his back.  The Veteran related that his lower back hit the rails on the bulkhead, he slipped off and landed in the dirt.  The Veteran reported that they had to keep doing their tasks to complete the mission; after a few days, the platoon sergeant, who had witnessed the injury, noticed that he was hurting and limping.  The Veteran indicated that there was a medic in the unit but he was only 17 or 18, he never kept records of anything.  The Veteran stated that he tried to keep it out of his mind and ignore the pain, but it grew worse over the years until he finally went into the VA and talked to his doctor.  After getting an MRI of his back, the Veteran indicated that his doctor told him that his L4 and L5 were shot; this was about 5 to 6 years after service.  The Veteran contended that he never had any back problems prior to service; he stated that the only injury to his back was in service, during operation desert storm.  The Veteran reported that his doctor indicated that his current back disorder is probably related to the injury in service.  The Veteran testified that his hearing loss developed as a result of noise exposure in service; he stated that, between the gunfire, the bombs, and rockets, his ears began leaking fluid and he had difficulty hearing.  The Veteran stated that he was never exposed to acoustic trauma other than in service.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  S/C-Left ear hearing Loss.

The Veteran is seeking service connection for a left ear hearing loss disability, which he believes developed as a consequence of service.  However, after careful review of the record, the Board finds that the preponderance of the evidence is against granting service connection for a left ear hearing loss disability.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Clearly, based on the post-service audiological results, the evidence does not show that at any time during the current appeal period has the Veteran exhibited a current left ear hearing loss disability as defined by VA for disability compensation purposes.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent evidence reflective of a left ear hearing loss disability as defined by VA at any time during the appeal period.  

Specifically, during the current appeal in this case, no competent evidence of a current left ear hearing loss for VA purposes has been received.  Audiological testing does not show a puretone threshold of 26 dBs in at least three frequencies, a puretone threshold of 40 decibels or greater at any frequency, or speech recognition of less than 94 percent.  See 38 C.F.R. § 3.385.  On the contrary, the May 2010 VA examiner determined the Veteran's hearing in the left ear to be within normal limits. Thus, service connection for a left ear hearing loss is not warranted.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that he has left ear hearing loss related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to determine by audiometric examination that the Veteran did not have current hearing loss in the left ear and also reviewed the overall record, including the Veteran's history and opinions.  

Accordingly, the preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A § 5107.  

B.  Low back disorder.

After review of the evidentiary record, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's lumbar spine disc disease is related to his military service.  In this regard, the Board notes that the medical evidence of record indicates that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine; therefore, there is a current lumbar spine disorder.  While the Veteran's STRs are completely silent with respect to any findings of a back injury or treatment for back problems, the Board finds that the second element needed to establish service connection in this case has been met in light of the above-referenced evidence.  That is, the Veteran has presented credible testimony regarding the inservice incident during which he slipped and fell, and sustained an injury to his back.  He also submitted lay statements which support his contentions that he had residuals of a back injury in service in February 1991 after he slipped and fell off of a tanker, injuring his back.  Therefore, the sole question remaining for the Board to answer is whether the evidence suggests a medical link between the Veteran's lumbar spine disorder and the incident in service.  

After reviewing the Veteran's entire claims file and performing a physical examination, the February 2013 VA examiner stated that the Veteran has objective findings of lumbar spine pathology diagnosed several years post military separation but no documentation of back trauma.  The examiner observed that VA records are silent for back complaints going back as far as August 1993.  He noted that current findings on recent radiographic studies do not show any evidence of old spinal column fractures, but disc bulges and protrusions could be expected from a fall as described by the Veteran regarding the injury event in question.  The examiner stated that a "buddy statement" does not verify a diagnosis, but does lend credence to an observed abnormality as demonstrated by the Veteran; he stated that he believed the buddy to be credible.  The examiner further noted that the Veteran has multiple musculoskeletal comorbidities; therefore, a definite determination of service connection regarding the Veteran's back condition would be difficult to make without resorting to mere speculation.  

Significantly, while the examiner stated that it would be speculative to say that the Veteran's lumbar spine disc disease is related to service, he found that the buddy statement lends credence to the Veteran's report of a fall in service which caused injury to his back.  The examiner also suggested that, while the x-rays do not show evidence of an old spinal column fracture, they did reveal disc bulges and protrusions which could be expected from a fall as described by the Veteran.  

Given the particular facts of this case, the Board finds that it is plausible that the degenerative disc disease of the lumbar spine experienced by the Veteran occurred as a result of the fall that the Veteran suffered while on active duty in February 1991.  The record, including the Veteran's testimony, places the evidence for and against the claim into relative equipoise (even balance), so as to warrant resolving doubt in the Veteran's favor regarding whether his current lumbar spine disorder is related to military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  An absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

For this reason, and in light of the evidence described above, the Board finds that the evidence is at least in relative equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for back disorder, diagnosed as degenerative disc disease of the lumbar spine, on a direct basis is granted.  


IV.  Service connection for undiagnosed illness.

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014).  

At his personal hearing in February 2014, the Veteran withdrew the issues of entitlement to service connection undiagnosed muscle and joint condition due to Gulf War Syndrome involving cervical spine, undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right and left knees, undiagnosed muscle and joint condition due to Gulf War Syndrome involving a right carpal tunnel syndrome, undiagnosed muscle and joint condition due to Gulf War Syndrome involving  the right and left elbows, undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right and left shoulders, undiagnosed muscle and joint condition due to Gulf War Syndrome involving  the right and left hands, undiagnosed muscle and joint condition due to Gulf War Syndrome involving the  right and left feet, and undiagnosed muscle and joint condition due to Gulf War Syndrome involving the right and left hips.  

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal as to the above specified issues.  For these matters, no allegation of error of fact or law remains before the Board.  The appeal as to those issues is dismissed.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for degenerative disc disease of the lumbar spine is granted.  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving cervical spine is dismissed.  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving knees is dismissed.  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the elbows (including right carpal tunnel syndrome).  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the shoulders.  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the hands.  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the feet.  

The appeal for entitlement to service connection for undiagnosed muscle and joint condition due to Gulf War Syndrome involving the hips.  


REMAND

The Veteran seeks service connection for right ear hearing loss.  In particular, the Veteran claims that his hearing loss developed as a result of noise exposure in service; he stated that, between the gunfire, the bombs, and rockets, his ears began leaking fluid and he had difficulty hearing.  The Veteran stated that he was never exposed to acoustic trauma other than in service.  

After reviewing the Veteran's claims folder, the Board concludes that additional development of his right ear hearing loss claim is necessary in order to comply with the VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

The Veteran was afforded a VA audiological evaluation in May 2010.  It was noted that audiometric testing revealed pure tone thresholds of 30, 25, 20, 30, and 50 decibels in the right ear; the right ear had a speech discrimination of 92 percent.  The examiner reported a finding of right sensorineural hearing loss.  The examiner opined that the Veteran did not sustain a hearing loss which would be considered disabling according to VA standards in either ear as a result of military noise exposure.  There is no further rationale and it is not explained why acoustic trauma in service could not result in the current right ear hearing loss.   

Thus, the Board finds that an addendum to the May 2010 examination should be obtained.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims file and a copy of this Remand should be forwarded to the May 2010 VA examiner (if unavailable, to another VA audiologist), to determine whether right ear hearing loss at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded acoustic trauma/noise exposure.  In rendering this opinion, the examiner should address the Veteran's competent assertions regarding his hearing problems since service.  A rationale for any opinion expressed should be provided.  

2.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


